DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 11 are allowed.
Regarding claim 1, the prior art does not disclose or suggest a female terminal, comprising: a facing member held on the female terminal fitting, the facing member being arranged to face a connector of the female terminal fitting across a male terminal insertion gap into which the male terminal is inserted; a spring held on the female terminal fitting, the spring biasing at least one of the facing member and the connector toward the other; and an approach displacement restricting device that maintains the male terminal insertion gap by restricting a displacement in an approaching direction between the facing member and the connector, the female terminal further comprises a case assembled with the female terminal fitting and including an accommodation space, the spring is held on the female terminal fitting by being accommodated in the accommodation space of the case, and the approach displacement restricting device includes an engaging projection provided on at least one of the facing member and the connector biased toward the other by the spring and an engaging window penetrating through a wall of the case, and the displacement in the approaching direction between the facing member and the connector is restricted by an engagement of the engaging projection with the engaging window as required in combination with other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Fukaya et al. (US 7,481,685) discloses female terminal/ terminal fitting receiving a male terminal and making electrical connection by spring member, however does not discloses the structure of the female terminal as discussed above. Yamaoka, Saka et al. and Tan et al. and other reference listed in PTO 892, discloses the structure similar to presently claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 6749455), (US 6638098), (US 20210126390), (US 20030060090), (US 10177489), (US 20020004338), (US 7481685), (US 20140227915), (US 9515403), (US 10910752), (US 5848912), (US 6280237), (US 5167516).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/Primary Examiner, Art Unit 2831